Citation Nr: 0511831	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The service member served honorably as a recognized guerrilla 
from January 1943 to July 1945.  He died in January 1993.  
The appellant is the service member's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination entered in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, denying the appellant's 
claim for basic eligibility to nonservice-connected death 
pension benefits.  

Pursuant to the appellant's motion, this matter has been 
advanced on the Board's docket for expedited review.


FINDING OF FACT

The service member did not have the requisite service with an 
organization of the Armed Forces of the United States as 
would render the appellant eligible for nonservice-connected 
death pension benefits.


CONCLUSION OF LAW

The criteria for basic eligibility to nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 107, 1502, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 
3.3, 3.6, 3.40, 3.41 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2004), and the applicable 
law and regulations have been the subject of holding of 
various Federal courts.  

The question herein presented, that of basic eligibility for 
VA nonservice-connected disability pension, is by definition 
a legal one, as it is governed not by the facts presented but 
by the controlling laws and regulations.  Sabonis v. Brown, 6 
Vet.App. 426, 429-30 (1994).  The facts involved in this 
inquiry are not in dispute.  Because the governing legal 
authority, and not the evidence, is dispositive, the VCAA and 
its implementing regulations are not applicable to the matter 
presented.  See Mason v. Principi, 16 Vet.App. 129, 132 
(2002).

The Secretary shall pay pension for nonservice-connected 
disability or death to the surviving spouse of each veteran 
of a period of war who met the service requirements 
prescribed in section 1521(j) of title 38, U.S. Code, or who 
at the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service- connected 
disability. 38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, 
and air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces. 38 C.F.R. § 
3.6(a), (b).  "Armed Forces" means of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  38 C.F.R. § 3.1(a).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.40(d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits. See 38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40.

The United States Court of Appeals for Veterans Claims has 
held that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).

Evidence on file indicates that the service member had 
recognized civilian guerrilla service affiliated with the 
Philippine Army from January 25, 1943, to July 31, 1945.  His 
last grade and organization were that of Corporal and B 
Company of the 85th Infantry, Cebu Area Command, Cebu City, 
Philippines.  The record further indicates that the service 
member married the appellant in March 1946, with the service 
member's death occurring in January 1993.  During his 
lifetime, service connection had been established for 
residuals of gunshot wounds of the right buttock and right 
abdomen.  

The evidence does not reflect, nor does the appellant 
contend, that the service as verified by the service 
department is erroneous in such a way as to warrant a further 
request to the service department to verify or recertify 
additional military service of the service member.  As noted 
above, his service has already been verified, and it is not 
demonstrated that such service would render the appellant 
eligible for VA nonservice-connected death pension, such as 
service as a Regular Philippine Scout.  See Sarmiento v. 
Brown, 7 Vet.App. 80 (1994).

Persons recognized guerrilla service shall not be deemed to 
have been in active military service with the Armed Forces of 
the United States for the purpose of establishing entitlement 
to nonservice-connected disability pension.  See 38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.40.  Therefore, the Board finds that the 
appellant is ineligible for the requested benefit as a matter 
of law.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for death pension is precluded 
based on the absence of the requisite service by the service 
member.  Therefore, the appeal must be denied.  Sabonis.


ORDER

Basic eligibility for nonservice-connected death pension 
benefits is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


